Citation Nr: 0511824	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which increased the veteran's evaluation 
for post-traumatic stress disorder to 50 percent disabling.  

The Board notes that the veteran indicated on his notice of 
disagreement (NOD) that he disagreed with the 50 percent 
evaluation of his PTSD and his combined rating of 60 percent, 
stating that he felt he was 100 percent unemployable.  The RO 
correctly treated this as both an NOD with the PTSD rating 
and a new claim for individual unemployability.  In December 
2002, entitlement to individual unemployability was granted.  
Thus, the only issue before the Board is the PTSD rating.

FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by sleep impairment due to vivid nightmares; 
intrusive thoughts; depression; and anxiety.

2.  There is no evidence of suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting his ability to 
function independently; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; or disorientation to time or place.

3.  There is no evidence that the veteran's impairment would 
be sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.15, 4.130, Diagnostic Code 9411 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for post-traumatic stress 
disorder.  In this context, the Board notes that a 
substantially complete application was received in November 
2001.  In January 2002, prior to its adjudication of this 
claim, the AOJ provided notice to the claimant regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was advised to 
provide VA with any medical records he had.  Additionally, in 
April 2004, the veteran was instructed to provide VA with any 
additional evidence he had in his possession that pertained 
to the claim.  Thus, the Board finds that the content and 
timing of the January 2002 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
treatment records have been secured and associated with the 
claims file.  Additionally, the veteran has been examined in 
conjunction with his claim. 
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for post-traumatic stress 
disorder (PTSD) in March 2000 and was evaluated as 30 percent 
disabling under DC 9411.  By rating decision in March 2002, 
the RO increased the evaluation to 50 percent under the same 
code.

Under the rating criteria for mental disorders, a 70 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

Additionally, total disability will be considered to exist 
when there is present any impairment which is sufficient to 
render it impossible for the "average person" to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board has reviewed the veteran's file, to include VA 
outpatient clinical records and examination reports, dated 
from April 1999 to April 2004.  Additionally, all statements 
by the veteran and his representative have been reviewed.  

The veteran is receiving currently a 50 percent evaluation 
for PSTD.  The record as a whole demonstrates that his 
symptoms have been relatively unchanged since his diagnosis, 
as demonstrated in VA clinical evaluations from April 1999 to 
April 2003.  The veteran isolates himself and employs 
avoidance tactics, though as noted on evaluations in February 
2002 and April 2003, he does have regular contact with a few 
friends most days for coffee.  He experiences vivid 
nightmares about his combat experience which impair his 
sleep.  He has consistently described himself as irritable.  
He has depression, and upon questioning about traumatic 
(post-service) events in his life, he has a visible change in 
demeanor and can be moved to tears, as demonstrated on 
evaluations in April 1999, February 2002, December 2002.  He 
was noted to have mild or general symptoms of anxiety in 
April 1999, December 2000, February 2002, and April 2003.

The veteran has consistently appeared for evaluations with 
good hygiene and well-oriented to time and place.  He has not 
had concentration problems or motor abnormalities.  His 
memory has been found to be intact.  While the veteran does 
suffer from depression, it is not documented to be near-
continuous depression that affects his ability to function 
independently.  There has been no finding of psychosis or 
other cognitive impairment at any time.  He has not 
experienced delusions or hallucinations.  He has not 
expressed suicidal or homicidal ideation.  Nor has the 
veteran been hospitalized for his PTSD or otherwise shown to 
be unable to follow a substantially gainful occupation.  

Based on a review of the record, the Board finds that the 
veteran's disability picture more nearly approximates a 
rating lower than that which he is seeking.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  The claim 
for an increased evaluation is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.



ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


